MEMORANDUM2
Isaias Garza-Rodriguez, a native and citizen of Mexico, petitions for review of a final order of deportation by the Board of Immigration Appeals (“BIA”) finding him deportable as charged under section 241(a)(2)(C) of the Immigration and Nationality Act (“the Act”), 8 U.S.C. § 1251(a)(2)(C). Garza-Rodriguez contends that the BIA erred in finding him statutorily ineligible for section 212(c) relief from deportation based on his 1991 conviction for willful discharge of a firearm in violation of California Penal Code section 246.3.
Section 440(a) of the Antiterrorism and Effective Death Penalty Act of 1996 *826(“AEDPA”) eliminates judicial review over final orders of deportation against aliens convicted of certain, enumerated, criminal offenses, including firearms offenses covered in section 1251(a)(2)(C) of the Act. 8 U.S.C. § 1105a(A)(10). Garza-Rodriguez filed his petition for review with this court prior to enactment of the AEDPA, but we have previously upheld retroactive application of the AEDPA’s provisions. Duldulao v. INS, 90 F.3d 396, 399 (9th Cir.1996). Moreover, petitioner’s claims of due process and equal protection violations do not constitute “colorable constitutional claims,” id. at 400; Cabasug v. INS, 847 F.2d 1321, 1327 (9th Cir.1988), and therefore, we lack jurisdiction to entertain Garza-Rodriguez’s petition for review. Briseno v. INS, 192 F.3d 1320, 1323 (9th Cir.1999).
PETITION FOR REVIEW DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.